Watson, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, defendant, subject to the approval of the Court, as follows:
(1) That the merchandise assessed at 28% ad valorem under Item 748.20, Tariff Schedules of the United States, on the invoice covered by the above protest, consists of artificial flowers in chief value of plastic.
(2) That the said plastic artificial flowers are assembled in the same manner as the plastic artificial flowers in Zunold Trading Corp. v. United States, 60 Cust. Ct. 112, C.D. 3279, (Appeal No. 5316 dismissed May 7,1968).
(3) That the record in C.D. 3279 may be incorporated herein.
Upon the agreed facts, we hold the merchandise covered by the entry herein properly dutiable under item 774.60 of the Tariff Sched*195ules of the United States at the rate of 17 per centum ad valorem as other “Articles not specially provided for, of rubber or plastics,” as claimed. To the extent indicated, the protest is sustained.
Judgment will issue accordingly.